DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 20090043411).  
Regarding claims 1, 11 and 14, Yamada discloses a reproduction device that performs cross-fade reproduction of a preceding musical piece and a succeeding musical piece (Paragraphs: 0009-0010 and 0219: Yamada discusses a method of realizing smooth music connection or start/end through a so-called "cross-fade and a cross-fade reproduction system), comprising: an extraction unit that extracts audio components from each of the sounds of said preceding musical piece and said succeeding musical piece (Paragraphs: 219, 282 and 0284: Yamada discusses how The first music (i.e. a preceding musical piece) and the second music (i.e. a succeeding musical piece) can be cross-fade reproduced with respect to each other, and the 
Yamada discloses the invention set forth above but does not specifically points out “musical piece corresponding to a plurality of localized regions that are determined in advance” Yamada however discloses how the sound image localization process of localizing the sound at the predetermined localization position with respect to the listener can be performed (Yamada: Paragraphs: 0029, 0075 and 0077), thus, it would have been obvious to one of ordinary skill in the art to interpret the predetermined localization position as the localized regions determined in advance, as disclosed by Yamada.
Considering claim 2, Yamada discloses the reproduction device according to Claim 1, wherein said plurality of localized regions are a centrally localized region and non-centrally localized regions (Paragraphs: 0013, 0015 and fig.8, S22, S26: Yamada discusses a start and end of fade out music which related to the centrally localized region (i.e. shorter in distance) and non-centrally localized regions).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              07/06/2021